Case 3:19-cv-00813-REP Document 35-20 Filed 05/15/20 Page 1 of 2 PageID# 1347




                          Exhibit 20
             Case 3:19-cv-00813-REP Document 35-20 Filed 05/15/20 Page 2 of 2 PageID# 1348

   From:             Kyle West <kyle.west@chmuraecon.com>
   Sent:             Monday, February 18, 2019 12:13 PM
   To:               Austen Steele <austen.steele@chmuraecon.com>
   Cc:               Rick Lombardo <ricklombardo@chmuraecon.com>; Sharon Simmons <sharon.simmons@chmuraecon.com%; Leslie Peterson
                     <leslie.peterson@chmuraecon.com>; Greg Chmura <greg.chmura@chmuraecon.com>; Chris Chmura
                     <chris.chmura@chmuraecon.com>
   Subject:          Proposed Benefits for Member-based Orgs



   Austen,

   We discussed two benefits that we could potentially propose to member-based orgs such as statewide economic development associations:

       1. Discounted rate for JobsEQ(no specific discount was discussed)
       2. Hosting a free webinar for an association's members(one topic that was suggested by Chris was predicting when the next recession may occur... I think it
          was Leslie who further suggested "and how do we prepare for it?")

   Rick expressed concern that current clients in states that we approach may have some heartburn about their peers getting reduced rates on something they paid
   ful l price for. Two options suggested for these clients were:

       1. Offering to expand their region by one layer, e.g. if they have region + 75, then adding the state
       2. Providing access to additional MSAs(how many was not discussed) that might be considered their competitor regions
       3. Adding RTI to their license for the remainder of their license period

   Rick also expressed that it may not be beneficial to approach al l states. For example, it sounds like he would rather not have me approach Texas or Florida as we
   have lots of business in those places and the marginal benefits of this might be less than it's worth; instead, let's focus on those states where we don't have
   m uch current business. From what I could gather on the phone, others seemed to agree. This being said, I prefer to defer to you and Rick for a list of states you
   would like for me to prioritize in my outreach and we can coordinate individualized approaches as needed.

   A l l,

   I would like to add some more benefits to our list. What about one free cert registration or eligibility for reduced annual conference registration (maybe the
   early bird rate)? And, do we sti l l send out our weekly economic updates for free to some clients? If so, then could we tack this onto the list?

   Please share any additional ideas you might have!

   Thanks,

   Kyle

   Kyle West
   Director of Business Development
   kyle.west@chmuraecon.com
   0: 509.396.2694 x 301
   M: 509.496.7028




   °11 1 1 1!CHMURA                    Economics & Analytics


   Best Data. Best Decisions.




CONFIDENTIAL                                                                                                                                      CHMURA0151954
